21 Ill. App.3d 120 (1974)
314 N.E.2d 227
In re APPLICATION OF COUNTY COLLECTOR  (PEOPLE ex rel. CAL SKINNER, JR., COUNTY COLLECTOR, McHENRY COUNTY, Plaintiff-Appellant,
v.
CHICAGO AND NORTHWESTERN RAILWAY COMPANY et al., Objectors-Appellees.)
No. 72-136.
Illinois Appellate Court  Second District.
July 23, 1974.
William J. Cowlin, State's Attorney, Caldwell, Berner & Caldwell, and Richard Cross, all of Woodstock, for appellant.
Kell & Conerty, of Woodstock, for appellee.
Abstract of Decision.
Judgment affirmed.